

117 HR 2047 IH: To amend title 38, United States Code, to expand eligibility for Post-9/11 Educational Assistance to members of the National Guard who perform certain full-time duty.
U.S. House of Representatives
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2047IN THE HOUSE OF REPRESENTATIVESMarch 18, 2021Mr. Moore of Alabama (for himself, Mr. Bost, and Ms. Mace) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to expand eligibility for Post-9/11 Educational Assistance to members of the National Guard who perform certain full-time duty.1.Expansion of eligibility for Post-9/11 educational assistance to members of the National Guard who perform certain full-time dutySection 3301(1)(C)(ii) of title 38, United States Code, is amended—(1)by inserting (not including training) after title 32; and(2)by striking for the purpose of responding to a national emergency declared by the President and supported by Federal funds.